CCA 20160479. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
I.WHETHER ACCEPTANCE OF APPOINTMENT AS A CMCR JUDGE TERMINATED THE MILITARY COMMISSIONS OF JUDGES CELT-NIEKS AND BURTON.
II.WHETHER, AS APPOINTED JUDGES OF THE CMCR, JUDGES CELTNIEKS AND BURTON DID NOT MEET THE UCMJ DEFINITION OF APPELLATE MILITARY JUDGE.
III.WHETHER THE ASSIGNMENT OF INFERIOR OFFICERS AND PRINCIPAL OFFICERS TO A SINGLE JUDICIAL TRIBUNAL ITSELF VIOLATED THE .APPOINTMENTS CLAUSE.
No briefs will be filed under Rule 25.